                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

ALEXANDER WILD,                                     §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1:17-CV-443-RP
                                                    §
ADVANCED TERMITE CONTROL, INC.,                     §
                                                    §
                Defendant.                          §

                                                ORDER

        Before the Court is Plaintiff Alexander Wild’s (“Wild”) motion for default judgment. (Dkt.

19). Because the Court finds it lacks personal jurisdiction over Defendant Advanced Termite

Control, Inc. (“ATC”), the Court will deny Wild’s motion.

                                          I. BACKGROUND

        Wild is a professional photographer who holds a Ph.D. in entomology, which he uses in

connection with his photography. (Compl., Dkt. 1, ¶ 13). At issue in this case is a photograph of an

ant (the “Subject Photograph”). Wild alleges that he owns copyrights to the Subject Photograph, and

that ATC, a pest control company, used the Subject Photograph without his permission on its

website in order to sell a “DIY Ant Control Kit.” (Id. ¶¶ 15, 17–19). Wild further alleges that he

“notified the Defendant of the infringement,” but ATC “was not interested or willing to resolve the

matter amicably.” (Id. ¶ 23). Wild filed the instant action on May 11, 2017. (See id.)

        ATC was served with a copy of the complaint on July 31, 2017. (Dkt. 7). ATC’s deadline to

answer was August 21. (Id.). ATC did not file an answer. On September 19, Wild moved for entry of

default against ATC. (Dkt. 8). The clerk entered ATC’s default on September 20. (Dkt. 9). Eight

days later, ATC appeared by filing an answer to Wild’s complaint. (Dkt. 10). Wild then moved to

strike ATC’s answer because ATC, a corporation, filed it pro se. (Dkt. 11, at 2); see Rowland v. Cal.


                                                    1
Men’s Colony, 506 U.S. 194, 201–02 (1993). The Court granted the motion on December 5, 2017, and

struck ATC’s answer. (Dkt. 12). ATC was given until January 5, 2018, to obtain counsel and respond

to Wild’s complaint. (Id. at 2). ATC did not do so. Wild then moved for a default judgment against

ATC on May 3, 2018. (Dkt. 19). That motion is now before the Court.

                           II. LEGAL STANDARD AND DISCUSSION

        Under Rule 55 of the Federal Rules of Civil Procedure, federal courts have the authority to

enter a default judgment against a defendant that has failed to plead or otherwise defend itself. Fed.

R. Civ. P. 55(a)–(b). That said, “[d]efault judgments are a drastic remedy, not favored by the Federal

Rules and resorted to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead &

Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989). A party is not entitled to a default judgment simply

because the defendant is in default. Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996). Rather, a default

judgment is generally committed to the discretion of the district court. Mason v. Lister, 562 F.2d 343,

345 (5th Cir. 1977).

        In considering Wild’s motion, the Court must determine: (1) whether default judgment is

procedurally warranted, (2) whether Wild’s complaint sets forth facts sufficient to establish that it is

entitled to relief, and (3) what form of relief, if any, Wild should receive. United States v. 1998

Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008); see also J & J

Sports Prods., Inc. v. Morelia Mexican Rest., Inc., 126 F. Supp. 3d 809, 813 (N.D. Tex. 2015) (using the

same framework). Because the Court concludes that it lacks personal jurisdiction over ATC, the

Court finds that Wild’s complaint does not establish that he is entitled to the relief he seeks. The

Court will therefore not address the remaining default judgment factors.

                                        A. Personal Jurisdiction

        The requirement that a court have personal jurisdiction over a defendant “[is] a matter of

constitutional due process” designed to “protect[ ] an individual’s liberty interest in not being subject


                                                     2
to the binding judgment of a forum with which he has established no meaningful contacts, ties, or

relations.” First Inv. Corp. v. Fujian Mawei Shipbuilding, Ltd., 703 F.3d 742, 749 (5th Cir. 2012) (citation

and quotation marks omitted). It is the plaintiff’s burden to make a prima facie showing that personal

jurisdiction is proper. Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 431 (5th Cir. 2014). To make this

showing, “the plaintiff must show that the nonresident defendant purposefully availed itself of the

benefits and protections of the forum state by establishing ‘minimum contacts’ with the forum

state.” Id. (citation omitted) (cleaned up).

        Wild alleges that ATC has “purposefully availed itself to the rights and privileges of doing

business in Texas by advertising its product available for shipment to Texas on the Internet.”

(Compl., Dkt. 1, ¶ 5). Wild also alleges that ATC, by virtue of its default, has conceded that it has

“purposefully availed itself of this forum by unlawfully utilizing the photograph at issue to advertise

products available for shipment in Texas.” (Supp. Resp., Dkt. 21, at 2). Wild is only half-correct. By

its default, ATC has conceded Wild’s well-pleaded allegations of fact. Nishimatsu Constr. Co., Ltd. v.

Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). ATC has not admitted, however, Wild’s

conclusions of law. Wooten v. McDonald Transit Assocs., 788 F.3d 490, 496 (5th Cir. 2015);1 Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (the court is not “bound to accept as true a legal conclusion couched

as a factual allegation”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Accordingly,

the Court finds that by virtue of its default, ATC is deemed to have admitted that it has used the

Subject Photograph to “advertis[e] its product available for shipment to Texas on the Internet.”

(Compl., Dkt. 1, ¶ 5). Whether this Internet advertisement constitutes “purposeful availment” of

Texas, however, is a legal question not resolved by ATC’s default. Wild must still sufficiently allege

that ATC satisfies minimum contacts with Texas in order to meet his prima facie burden of

establishing personal jurisdiction. The Court turns to that question now.

1In determining whether factual allegations are sufficient to support a default judgment, the Fifth Circuit
employs the same analysis used to determine pleading sufficiency under Rule 8. Wooten, 788 F.3d at 498.

                                                       3
                                       1. Internet-based contacts

        The Fifth Circuit has adopted the Zippo “sliding scale” test to determine whether website-

based contacts establish personal jurisdiction. Mink v. AAA Development LLC, 190 F.3d 333, 336–37

(5th Cir. 1999) (citing Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997));

Revell v. Lidov, 317 F.3d 467, 471 (5th Cir. 2002) (applying Zippo to the specific jurisdiction inquiry).

“The sliding scale attempts to classify websites along a spectrum of interactivity. One end of the

spectrum involves fully interactive websites which allow users to conduct business with the website

owner. . . . The other end of the spectrum involves passive websites which simply convey

information to users.” Interactive Life Forms, LLC v. Weng, 2013 U.S. Dist. LEXIS 193772 at *8 (W.D.

Tex. Apr. 8, 2013) (cleaned up) (citing Zippo, 952 F. Supp. at 1124). Generally, the exercise of

personal jurisdiction is proper in situations involving “fully interactive” websites, but not “passive”

ones. Zippo, 952 F. Supp. at 1124.

        However, even if a defendant uses an interactive website, the exercise of personal

jurisdiction is improper if the website has no ties to the forum state. Revell, 317 F.3d at 473. In the

Fifth Circuit, “the mere possibility that forum residents have visited a website—even an extremely

interactive one—does not alone constitute minimum contacts between the website’s owner and the

forum.” Shippitsa Ltd. v. Slack, No. 3:18-CV-1036-D, 2019 U.S. Dist. LEXIS 9602, at *15–16 (N.D.

Tex. Jan. 22, 2019) (collecting cases). A plaintiff “must offer evidence or non-conclusory allegations

that Texas residents have actually interacted with the website” in order to establish the requisite

minimum contacts for personal jurisdiction. Id. at *15 (emphasis added).

        Wild has not done so. He alleges that ATC used the Subject Photograph to advertise its ant

removal kit on the Internet, and that the kit may be shipped to Texas. (Compl., Dkt. 1, ¶ 5; Supp.

Brief, Dkt. 21, at 2). Wild pleads no facts that ATC has accepted any Texas customers, sold any

products to Texas residents, interacted with anyone in Texas, or directed its advertising specifically


                                                     4
towards Texas. See Interactive Life Forms, 2013 U.S. Dist. LEXIS 193772, at *15 (“Defendants appear

to have not accepted customers from Texas, and not shipped any products to Texas.”) (emphases

removed); Monkey Boy Graphix, Inc. v. Anton Sport, Inc., 2008 U.S. Dist. LEXIS 129647, at *18 (N.D.

Tex. Aug. 20, 2008) (“There is no evidence of any sales of the allegedly infringing images to Texas

residents, nor is there any evidence that the Corporate Defendants have been interacting with

anyone in Texas through [their] website.”); Applied Food Scis., Inc. v. New Star 21, Inc., 2009 U.S. Dist.

LEXIS 132722, at *13 (W.D. Tex. Jan. 23, 2009) (“[W]here those corporations are not alleged to

have conducted electronic commerce with anyone in Texas, not alleged to have directed any of their

advertising or Internet activities specifically towards Texas, and not alleged to have sold any

infringing products to individuals in Texas, the maintenance of personal jurisdiction over

Defendants would be unreasonable.”).

        Because Wild has failed to plead sufficient facts supporting the exercise of personal

jurisdiction over ATC, he has likewise failed to set forth facts sufficient to establish that he is

entitled to the “drastic remedy” of a default judgment against ATC. Sun Bank, 874 F.2d at 276. The

Court will therefore deny Wild’s motion.

                                               B. Transfer

        Wild argues in the alternative that if the Court finds it lacks personal jurisdiction over ATC,

this case should be transferred to the United States District Court for the Middle District of

Pennsylvania under 28 U.S.C. § 1404(a). (Supp. Brief, Dkt. 21, at 3). The proper vehicle for such a

transfer is 28 U.S.C. § 1406(a), not 28 U.S.C. § 1404(a). See Dubin v. United States, 380 F.2d 813, 816

(5th Cir. 1967) (Section 1404 “operates where there are two (or more) forums where a suit could be

brought and where it could proceed,” whereas Section 1406 “operates where there exists an

obstacle—either incorrect venue, absence of personal jurisdiction, or both—to a prompt adjudication on

the merits in the forum where originally brought.”) (emphasis added). Under § 1406, the Court may


                                                     5
transfer a case “to any district or division in which it could have been brought” if such transfer be

“in the interest of justice.” 28 U.S.C. § 1406(a). Wild requests that this case be transferred to the

Middle District of Pennsylvania because that is where ATC has its principle place of business. (Supp.

Brief, Dkt. 21, at 3). The Court agrees that transfer to the Middle District of Pennsylvania is in the

interest of justice.

                                         III. CONCLUSION

        For the reasons discussed above, the Court concludes that it lacks personal jurisdiction over

Defendant ATC. Accordingly, the Court ORDERS that Wild’s motion for default judgment, (Dkt.

19), is DENIED. The Court FURTHER ORDERS this action TRANSFERRED to the Middle

District of Pennsylvania, Harrisburg Division, pursuant to 28 U.S.C. § 1406(a).

        SIGNED on February 14, 2019.



                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                    6
